Title: To Thomas Jefferson from Thomas Martin, 23 April 1802
From: Martin, Thomas
To: Jefferson, Thomas


            Sir
              Detroit April 23rd. 1802
            It is truly distressing to me to trouble you, at the same time I am bound to do it for the tender thoughts that I have for my little family. I have not been Officially informed of my being disbanded but from information think it must be the case, I am Old and getting rather infirm. I have no trade, nor am I able at this time of day to do any thing for my self or family, therefore do hope that if disbanded it will be in your Power to do something for me, pray Sir look at my Situation, here in a strange Country with Mrs. Martin & five Children without Money or friends, or a home to go too. What must I do, Where must I go, or how must I live, perhaps there will be some Vacant Post, and if there should, do humbly Solicite you for it.
            I am and can be Proved Was always your Sincere Friend
            Tho: Martin Majr 1st. Us. Regiment 
          